Title: To Thomas Jefferson from Henry Dearborn, 1 November 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        1 Nov 1808
                     
                  
                  an other of the Quakers who visited the western Indians the last Spring has arrived and has brought the papers which accompany this note, they are desirious of seing you this evening if agreable—Wells has undoubtedly dictated that part of the Little Turtle, of each which expresses a desire to have no more to do with the Quakers. he is an unfaithful unprincipled fellow.
                  
                     H Dearborn 
                     
                  
               